                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                     )   CASE NO. 1:07CR500
                                              )
                       PLAINTIFF,             )   JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )   ORDER ON VIOLATION OF
                                              )   CONDITIONS OF SUPERVISED
                                              )   RELEASE
FADIL BARRETT,                                )
                                              )
                      DEFENDANT.              )


         A violation report was filed in this case on March 16, 2018 and a superseding

violation report was filed on January 11, 2019. The Court referred this matter to

Magistrate Judge George J. Limbert to conduct appropriate proceedings and to file a

report and recommendation. The magistrate judge reported that a supervised release

violation hearing was held on March 8, 2019. The defendant admitted to the following

violations:

      1. New Law Violation;
      2. Illicit Drug Use;
      3. Leaving the Judicial District without Permission from the Court or Probation
         Officer.

         The magistrate judge filed a report and recommendation on March 8, 2019, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervision.

         A final supervised release violation hearing was conducted on March 28, 2019.

Defendant Fadil Barrett was present and represented by Attorney Carolyn Kucharski. The
United States was represented by Assistant United States Attorney Rebecca Lutzko.

United States Probation Officer William Radaker was also present at the hearing.

       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release.

       IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a term of fifty-one

(51) months, with credit for time served in Federal Custody from May 2, 2018 to

September 25, 2018. The Court recommends that the defendant be placed at FCI Elkton;

that the defendant participate in any trades programs offered at the designated facility;

and that the defendant be considered for placement in a halfway-house pursuant to the

Second Chance Act.

       Upon release from custody, the defendant is placed on supervised release for

seven (7) years with the same terms and conditions of supervised release as previously

ordered. The Court recommends that the defendant be considered for the reentry program

in the Northern District of Ohio.

       Defendant remanded to the custody of the US Marshal.

        IT IS SO ORDERED.


Dated: March 28, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE



                                            2
